PAPADAKOS, Justice,
dissenting.
For the reasons stated in my dissenting opinion in Marshall v. Port Authority of Allegheny County, 524 Pa. 1, 568 A.2d 931 (1990), I dissent to the affirmance of the trial court’s order granting summary judgment. To paraphrase the bards, what is clear and explicit in the language of the statute is in the eye of the beholder. The majority chastises me for delving into the intent of the legislature, yet the majority necessarily reads the intent of the legislature in reaching an opposite conclusion. Nowhere in the Act does the legislature say that some or all of the Commonwealth agencies shall enjoy immunity. The Act simply says that the agencies shall continue to enjoy immunity. Clear and concise use of the English language permits one to continue to enjoy something which someone has been enjoying. The majority should practice what it preaches and read the clear and explicit language of the statute and not buttress its conclusion with a sub silencio use of the intent of the legislature.